LAND, J.
The judgment of the Court of Appeal was rendered and entered on the minutes on June 27,1906. The application for a rehearing was refused on August 22, 1906. and the order of refusal was filed and entered on the minutes on September 1, 1906. The judgment was entered in the judicial registry on October 30, 1906. Relator’s present application was filed on November 7, 1906.
Article 101 of the Constitution provides that such applications shall be made to the Supreme Court, or to one of the justices thereof, “not later than thirty days after the decision of the Court of Appeal has been rendered and entered.” Proceedings in Courts of Appeal are governed by the same rules as proceedings in the Supreme Court, as far as they may be applicable. Const. 1898, art. 104.
In the Supreme Court judgments are not signed, but rendered, in open court and entered on the minutes. Such is the entry referred to in article 101. Where an appli cation for a rehearing has been filed, the *911legal effect of the judgment is suspended, and the delay of 30 days commences to run from the date on which the decree becomes a finality by the refusal of the application. The sole purpose of the registry or recordation of judicial proceedings in the office of the clerk is to furnish evidence in cases of the loss of the originals.
There is no reason for making the date of such a registry the starting point of prescription for an appeal or writ of review. Relator’s application is, therefore, dismissed with costs.